DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 101538514).
Regarding Claim 1, Kim et al. teaches a sole structure (fig. 2) for an article of footwear, the sole structure comprising: a midsole (10) including a cut-out section (11) extending from a top surface of the midsole to a depth within the midsole (fig. 1 shows the midsole (10) having a cutout section (11) extending from the top surface downwards); and a support structure (20) disposed within the cut-out section (11) (fig. 2 shows the support structure (20) disposed in the cutout section (11)), the support structure comprising: a rail structure (21) and a support plate (22) that is movable in a sliding manner along the rail structure in a lengthwise direction of the sole structure (“Description of Embodiments” heading discloses “the slide plate 220 placed on the body plate 210 is slidably moved,” and figs. 1-3 show that the sliding motion would occur in a lengthwise direction of the sole); and an insert (24) disposed within the cut-out section above the support structure (fig. 2 shows the insert (24) disposed within the cutout section above the support structure (20)).
Regarding Claim 2, Kim et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Kim et al. further teaches wherein the midsole (10) includes two islands (see annotated Fig.) extending from a bottom surface of the cut-out section (11) within the midsole, wherein each island extends from a lengthwise end of the cut-out section toward the other island and to a terminal end such that a gap exists between the terminal ends of the islands (annotated fig. 1 shows the islands each extending from an end of the cutout section to a terminal end toward one another on the bottom surface of the cutout section (11) and forming a gap therebetween).
Regarding Claim 3, Kim et al. teaches all of the limitations of the sole structure of Claim 2, as discussed in the rejections above. Kim et al. further teaches wherein the support plate (22) is movable within the cut- out section (11) to overlie portions of each island (“Description of Embodiments” discloses “When the slide plate 220 placed on the body plate 210 is slidably moved, the first adjustment hole 212 and the second adjustment hole 222 may be communicated with each other or may be separated from each other,” wherein the slide plate is part of the support plate (22) and the body plate is part of the rail structure (21), and further wherein when the first and second adjustment holes are moved from being in communication with each other to being separated from one another, the support plate is being moved longitudinally to overlie portions of each island).
Regarding Claim 4, Kim et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Kim et al. further teaches wherein the midsole (10) includes a slot (see annotated Fig.) extending through a side of the midsole (10) (annotated fig. 1 shows the slot extending through the side of the midsole), the support plate (22) includes a lever (23) that extends through the slot so as to be accessible from an exterior of the midsole (10) (annotated fig. 1 shows the lever and slot arranged such that when assembled (such as in fig. 2), the lever (23) will extend through the slot to be accessible from the exterior), and the support plate (22) is movable along the rail structure (21) in response to movement of the lever within the slot (“Description of Embodiments” discloses “the adjustment means 23 of the hardness adjusting unit 20 is an operation configuration that allows the slide plate 220 to reciprocate in a predetermined length in the longitudinal direction in the body plate 210,” wherein the slide plate is part of the support plate (22) and the body plate is part of the rail structure (21)).
Regarding Claim 17, Kim et al. teaches a sole structure (fig. 1) for an article of footwear, the sole structure comprising: a midsole (10); and a support structure (20) disposed within the midsole (fig. 2 shows the support structure (20) disposed in the midsole (10)), the support structure comprising a rail (21) and a support plate (22) that is movable in a sliding manner along the rail between a first position in which the support plate is located within the midsole at a heel region including a heel end of the sole structure and a second position in which the support plate is located within the midsole at a midfoot region of the sole structure that is further in distance from the heel end than the first position (“Description of Embodiments” discloses “When the slide plate 220 placed on the body plate 210 is slidably moved, the first adjustment hole 212 and the second adjustment hole 222 may be communicated with each other or may be separated from each other,” wherein the slide plate is part of the support plate (22) and the body plate is part of the rail structure (21), and further wherein when the first and second adjustment holes are moved from being in communication with each other to being separated from one another, the support plate is being moved between a first position in the heel region to a second position further from the heel than in the first position, as figs. 1-3 show the sliding motion occurring in a longitudinal direction of the midsole).

    PNG
    media_image1.png
    610
    572
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    534
    753
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    808
    690
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 101538514) in view of Testa et al. (US 2004/0250449).
Regarding Claim 5, Kim et al. teaches all of the limitations of the sole structure of Claim 2, as discussed in the rejections above. Kim et al. further teaches wherein the rail structure (21) comprises a pair of rails (213), and the support plate (22) includes a pair of track members (see annotated Fig.),
Kim et al. does not teach each track member including walls spaced apart from each other to receive a corresponding rail of the rail structure so as to facilitate sliding movement of the support plate along the rails.
Attention is drawn to Testa et al., which teaches an analogous article of footwear. Testa et al. teaches a sole structure (figs. 10) for an article of footwear, the sole structure comprising: a midsole (10) including a cut-out section (19) extending from a top surface of the midsole (10) to a depth within the midsole (fig. 10 shows the cutout section (19) extending from a top surface of the midsole (10) to a depth); and a support structure (see annotated Fig.) disposed within the cut-out section (annotated fig. 10 shows the support structure disposed within the cutout (19)), the support structure comprising: a rail structure (17) and a support plate (7) that is movable in a sliding manner along the rail structure in a lengthwise direction of the sole structure (paragraph [0071] “The support plate 7 has, at the two opposite side edges, a slide member 107 to be slidably engaged in one of the two opposite side edges of a support and guide member 17,” wherein fig. 10 shows the sliding would occur in the longitudinal direction of the sole); and an insert (9) disposed above the support structure (fig. 10 shows the inset disposed above the support ole structure). Testa et al. further teaches wherein the rail structure (17) comprises a pair of rails (see annotated Fig.), and the support plate (7) includes a pair of track members (107), each track member including walls spaced apart from each other to receive a corresponding rail of the rail structure so as to facilitate sliding movement of the support plate along the rails (annotated fig. 8 shows each track member (107) having spaced apart walls to receive a corresponding rail to facilitate sliding).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al. to include the teachings of Testa et al. such that each track member including walls spaced apart from each other to receive a corresponding rail of the rail structure so as to facilitate sliding movement of the support plate along the rails as it is no more than a simple substitution of one type of track member for another as is known in the art that would have no criticality, unexpected result, change in function, or synergistic effect (see MPEP § 2143), especially as Kim et al. teaches the rails and track members sliding together (“Description of Embodiments” discloses “the sliding body 22 has a structure in which the concave portion 221 and the second adjusting hole 222 are firmed in the slide plate 220 of the flat plate, is guided by the guide protrusions (213)”).
Regarding Claim 6, Kim et al. teaches all of the limitations of the sole structure of Claim 5, as discussed in the rejections above. Kim et al. further teaches wherein the rail structure further comprises a central connection member (see annotated Fig.) that extends between and connects the pair of rails (213) (annotated fig. 3 shows the central connection member extending between and connecting the rails (213), the central connection member includes opposing edges (see annotated Fig.) , each opposing edge of the central connection member has a concave edge (annotated fig. 3 shows the opposing edges having a concave shape) that corresponds with a tapered end of an island (see annotated Fig.) that faces the concave edge (annotated fig. 1 shows the concave edges and the tapered ends of the islands facing one another, and being aligned and therefore corresponding with each other).
Regarding Claim 7, Kim et al. teaches all of the limitations of the sole structure of Claim 5, as discussed in the rejections above. 
Kim et al. further does not teach wherein the rails and the support plate include complementary locking structure that facilitates locking of the support plate in relation to the rail structure at a selected location along the rails.
Attention is drawn to Testa et al., which teaches an analogous article of footwear. Testa et al. teaches a sole structure (figs. 10) for an article of footwear, the sole structure comprising: a midsole (10) including a cut-out section (19) extending from a top surface of the midsole (10) to a depth within the midsole (fig. 10 shows the cutout section (19) extending from a top surface of the midsole (10) to a depth); and a support structure (see annotated Fig.) disposed within the cut-out section (annotated fig. 10 shows the support structure disposed within the cutout (19)), the support structure comprising: a rail structure (17) and a support plate (7) that is movable in a sliding manner along the rail structure in a lengthwise direction of the sole structure (paragraph [0071] “The support plate 7 has, at the two opposite side edges, a slide member 107 to be slidably engaged in one of the two opposite side edges of a support and guide member 17,” wherein fig. 10 shows the sliding would occur in the longitudinal direction of the sole); and an insert (9) disposed above the support structure (fig. 10 shows the inset disposed above the support ole structure), and wherein the rail structure (17) comprises a pair of rails (see annotated Fig.), and the support plate (7) includes a pair of track members (107), each track member including walls spaced apart from each other to receive a corresponding rail of the rail structure so as to facilitate sliding movement of the support plate along the rails (annotated fig. 8 shows each track member (107) having spaced apart walls to receive a corresponding rail to facilitate sliding). Testa et al. further teaches wherein the rails (17) and the support plate (7) include complementary locking structure (18, 117) that facilitates locking of the support plate in relation to the rail structure at a selected location along the rails (paragraph [0072], “The support and guide member 17 also has two corresponding rows of recesses 117 on its top face, which are designed to cooperate with the lugs 18 in such a manner that the support plate 16 may be snap fitted at predetermined locations”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al. to include the teachings of Testa et al. such that the rails and the support plate include complementary locking structure that facilitates locking of the support plate in relation to the rail structure at a selected location along the rails so as to be able to customize the location of the support plate to the needs of the wearer (paragraph [0072], “By this arrangement, the massage-like action may be advantageously customized and localized in response to individual needs.”).
Regarding Claim 8, Kim et al. teaches all of the limitations of the sole structure of Claim 7, as discussed in the rejections above. 
Kim et al. does not teach wherein the complementary locking structure comprises an opening on the support plate and a protrusion on at least one rail that is located along the rail so as to correspond and engage with the opening when the support plate moves along the rails.
Attention is drawn to Testa et al., which teaches an analogous article of footwear. Testa et al. teaches a sole structure (figs. 10) for an article of footwear, the sole structure comprising: a midsole (10) including a cut-out section (19) extending from a top surface of the midsole (10) to a depth within the midsole (fig. 10 shows the cutout section (19) extending from a top surface of the midsole (10) to a depth); and a support structure (see annotated Fig.) disposed within the cut-out section (annotated fig. 10 shows the support structure disposed within the cutout (19)), the support structure comprising: a rail structure (17) and a support plate (7) that is movable in a sliding manner along the rail structure in a lengthwise direction of the sole structure (paragraph [0071] “The support plate 7 has, at the two opposite side edges, a slide member 107 to be slidably engaged in one of the two opposite side edges of a support and guide member 17,” wherein fig. 10 shows the sliding would occur in the longitudinal direction of the sole); and an insert (9) disposed above the support structure (fig. 10 shows the inset disposed above the support ole structure), wherein the rail structure (17) comprises a pair of rails (see annotated Fig.), and the support plate (7) includes a pair of track members (107), each track member including walls spaced apart from each other to receive a corresponding rail of the rail structure so as to facilitate sliding movement of the support plate along the rails (annotated fig. 8 shows each track member (107) having spaced apart walls to receive a corresponding rail to facilitate sliding), and wherein the rails (17) and the support plate (7) include complementary locking structure (18, 117) that facilitates locking of the support plate in relation to the rail structure at a selected location along the rails (paragraph [0072], “The support and guide member 17 also has two corresponding rows of recesses 117 on its top face, which are designed to cooperate with the lugs 18 in such a manner that the support plate 16 may be snap fitted at predetermined locations”). Testa et al. further teaches wherein the complementary locking structure (117, 18) comprises an opening (117) on at least one rail (see annotated Fig.) that is located along the rail (17) and a protrusion (18) on the support plate (8) so as to correspond and engage with the opening when the support plate moves along the rails (paragraph [0072], “The support and guide member 17 also has two corresponding rows of recesses 117 on its top face, which are designed to cooperate with the lugs 18 in such a manner that the support plate 16 may be snap fitted at predetermined locations”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al. to include the teachings of Testa et al. such that the complementary locking structure comprises an opening on the support plate and a protrusion on at least one rail that is located along the rail so as to correspond and engage with the opening when the support plate moves along the rails so as to be able to customize the location of the support plate to the needs of the wearer (paragraph [0072], “By this arrangement, the massage-like action may be advantageously customized and localized in response to individual needs.”). Examiner notes that the protrusions and openings of Testa et al. are disposed on the opposite structures as claimed, however there is no evidence of criticality by use of only the protrusions on the at least one rail and the openings on the support plate. Further the same predictable result would be obtained by using the openings on the at least one rail and the protrusions on the support plate. Note that is has also been held that when the only difference between the prior art and the claimed invention is a reversal of parts that does not alter the function of a device, a finding of prima facie obviousness is appropriate (see MPEP § 2144.04 A, in respect to In re Gazda). 
Regarding Claim 16, Kim et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. 
Kim et al. does not teach an article of footwear comprising an upper and the sole structure of claim 1.
Attention is drawn to Testa et al., which teaches an analogous article of footwear. Testa et al. teaches a sole structure (figs. 10) for an article of footwear, the sole structure comprising: a midsole (10) including a cut-out section (19) extending from a top surface of the midsole (10) to a depth within the midsole (fig. 10 shows the cutout section (19) extending from a top surface of the midsole (10) to a depth); and a support structure (see annotated Fig.) disposed within the cut-out section (annotated fig. 10 shows the support structure disposed within the cutout (19)), the support structure comprising: a rail structure (17) and a support plate (7) that is movable in a sliding manner along the rail structure in a lengthwise direction of the sole structure (paragraph [0071] “The support plate 7 has, at the two opposite side edges, a slide member 107 to be slidably engaged in one of the two opposite side edges of a support and guide member 17,” wherein fig. 10 shows the sliding would occur in the longitudinal direction of the sole); and an insert (9) disposed above the support structure (fig. 10 shows the inset disposed above the support ole structure). Testa et al. further teaches an article of footwear (fig. 10) comprising an upper (see annotated Fig.)  and the sole structure of Claim 1 (as set forth above) (fig. 10 shows the sole structure of Claim 1 incorporated into an article of footwear having an upper and a sole structure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al. to include the teachings of Testa such that the sole structure of Claim 1 is incorporated into an article of footwear comprising an upper, as it would have been obvious to try to incorporate a sole structure including a midsole into an article of footwear including an upper, as there are finite number of uses of a sole structure, and using a sole structure in an article of footwear has a reasonable expectation of success, especially as Kim et al. discloses the sole is for a shoe, however does not explicitly disclose the structure of the shoe (“Technical Field” discloses “The present invention relates to a functional shoe midsole capable of adjusting the hardness of the shoe”).

    PNG
    media_image4.png
    366
    646
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    420
    718
    media_image5.png
    Greyscale

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 101538514) in view of Richard et al. (US 5611152).
Regarding Claim 9, Kim et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Kim further teaches wherein at least a portion of a top surface of the insert (24) is coplanar with a top surface of the midsole (fig. 2 shows the top surface of the insert being coplanar with the top surface of the midsole)
Kim et al. does not teach wherein the insert comprises a first material layer and a second material layer adhered to an underside of the first material layer, the second material layer has a hardness that is greater than the first material layer, and at least a portion of a top surface of the first material layer is coplanar with a top surface of the midsole.
Attention is drawn to Richard et al. which teaches an analogous article of footwear. Richard et al. teaches a sole structure (10) for an article of footwear, the sole structure comprising: a midsole (12) including a cut-out section (36) extending from a top surface (28) of the midsole to a depth (fig. 2 shows the cutout section (36) extending from a top surface (28) to a depth); and an insert (14, 15) disposed within the cut-out section (fig. 2 shows the insert (14, 15) disposed within the cutout section). Richard et al. further teaches wherein the insert (14, 15) comprises a first material layer (15) and a second material layer (14) adhered to an underside of the first material layer (15) (col. 4 ll. 65-67, “The pad bottom surface is adhered to the second cavity bottom surface 54 and the plate top surface 62”), the second material layer has a hardness that is greater than the first material layer (col. 4 ll. 28-35 discloses “The composite plate 14 is preferably formed from a weave of graphite and fiberglass fibers infused with a polyester resin… The preferred characteristics of the plate are that it be light weight and rigid” and col. 5 ll. 46-49 discloses “the midsole pad is preferably constructed of a polyester, polyurethane blend, and may also be constructed entirely of polyurethane or ethyl vinyl acetate,” wherein the second plate (14) of graphite, fiberglass, and resin is obviously harder than the first plate (15) made of polyester or EVA), and at least a portion of a top surface (72) of the first material layer (15) is coplanar with a top surface of the midsole (28) (col. 5 ll. 10-12, “a top surface 72 of the pad flush with the top edge of the second cavity perimeter wall and the midsole top surface 28”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al. to include the teachings of Richard et al. such that the insert comprises a first material layer and a second material layer adhered to an underside of the first material layer, the second material layer has a hardness that is greater than the first material layer, and at least a portion of a top surface of the first material layer is coplanar with a top surface of the midsole so as to add strength to the midsole and further as the use of a layered insert with varying hardnesses is known in the art for this intended use and would only produce the typical results of covering and adding strength to a cutout portion of a midsole (col. 4 ll. 55-56, “The presence of the plate in the midsole in the area of the apertures strengthens the midsole and compensates for any reduction in the midsole's strength due to the presence of the apertures”). Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Regarding Claim 10, Kim et al. teaches all of the limitations of the sole structure of Claim 9, as discussed in the rejections above. 
Kim et al. does not teach explicitly wherein the second material layer includes an elongated ridge extending in a lengthwise direction along a lower surface of the second material layer and facing toward the support plate (22). However, Kim et al. has been modified as set forth above such that the second material layer is the lower surface of the insert, and further Kim et al. teaches an elongated ridge extending in a lengthwise digestion along a lower surface of the insert (annotated fig. 6 shows the elongated ridge extending in a lengthwise direction and facing the support plate (22)). Therefore, as modified the second material layer of Kim et al. would have obviously included an elongated ridge extending in a lengthwise direction along a lower surface of the second material layer and facing toward the support plate.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 101538514) in view of Bann (US 2014/0290097).
Regarding Claim 11, Kim et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. 
Kim et al. does not teach wherein the midsole has a hardness that varies in a lengthwise dimension of the midsole.
Attention is drawn to Bann, which teaches an analogous article of footwear. Bann teaches a sole structure (2) for an article of footwear, the sole structure comprising: a midsole (2B). Bann further teaches wherein the midsole (2B) has a hardness that varies in a lengthwise dimension of the midsole (paragraph [0016], “the hardness of the regions of the midsole 2B can measured using the Shore scale, the heel region has a Shore hardness of 48, the mid-foot region a Shore hardness of 28 and the frontal/toe region a Shore hardness of 31”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al. to include the teachings of Bann such that the midsole has a hardness that varies on a lengthwise dimension of the midsole so as to create an instability of the wearer’s foot corrected by the wearer, causing activation of the wearer’s muscles (paragraph [0015], “the sole 2 is arranged such that application of a wearer's weight, during walking, causes instability in the sole which requires balance correction by a user. The amount of instability caused is slight, but enough for small balance corrections to be made by the muscles of the wearer's leg”), especially as Kim et al. is silent as to the material of the midsole.
Regarding Claim 12, Kim et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. 
Kim et al. does not teach wherein the midsole comprises a first section that extends to a toe end of the midsole and a second section that extends to a heel end of the midsole, and the second section has a hardness that is greater than a hardness of the first section.
Attention is drawn to Bann, which teaches an analogous article of footwear. Bann teaches a sole structure (2) for an article of footwear, the sole structure comprising: a midsole (2B). Bann further teaches wherein the midsole (2B) comprises a first section (4) that extends to a toe end of the midsole and a second section (6) that extends to a heel end of the midsole, and the second section has a hardness that is greater than a hardness of the first section (paragraph [0016], “the hardness of the regions of the midsole 2B can measured using the Shore scale, the heel region has a Shore hardness of 48, the mid-foot region a Shore hardness of 28 and the frontal/toe region a Shore hardness of 31,” wherein the frontal/toe region is the first section and the heel region is the second section).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al. to include the teachings of Bann such that wherein the midsole comprises a first section that extends to a toe end of the midsole and a second section that extends to a heel end of the midsole, and the second section has a hardness that is greater than a hardness of the first section so as to create an instability of the wearer’s foot corrected by the wearer, causing activation of the wearer’s muscles (paragraph [0015], “the sole 2 is arranged such that application of a wearer's weight, during walking, causes instability in the sole which requires balance correction by a user. The amount of instability caused is slight, but enough for small balance corrections to be made by the muscles of the wearer's leg”), especially as Kim et al. is silent as to the material of the midsole.
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 101538514) in view of VanHook (US 2015/0359294).
Regarding Claim 13, Kim et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. 
Kim et al. does not teach an outsole including a plurality of separated outsole segments secured along a lower surface of the midsole.
Attention is drawn to VanHook, which teaches an analogous article of footwear. VanHook teaches a sole structure (120) for an article of footwear (100), the sole structure comprising: a midsole (122). VanHook further teaches an outsole (124) including a plurality of separated outsole segments secured along a lower surface of the midsole (230, 232, 234, 236, 238, 240, 242, 244, and 246) (fig. 1 shows the outsole (124) secured to the bottom surface of the midsole (122), fig. 2 shows the outsole having separated outsole segments (230, 232, 234, 236, 238, 240, 242, 244, and 246), all of which are secured to the midsole as shown in fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al. to include the teachings of VanHook such that the sole structure includes an outsole including a plurality of separated outsole segments secured along a lower surface of the midsole so as to provide effective traction and support to a wearer (paragraph [0031], “Traction structures may be strategically located along various places of sole 200 in order to provide effective traction and support to a wearer.”)
Regarding Claim 14, Kim et al. teaches all of the limitations of the sole structure of Claim 13, as discussed in the rejections above. 
Kim et al. does not teach wherein the outsole segments differ in hardness.
Attention is drawn to VanHook, which teaches an analogous article of footwear. VanHook teaches a sole structure (120) for an article of footwear (100), the sole structure comprising: a midsole (122) and an outsole (124) including a plurality of separated outsole segments secured along a lower surface of the midsole (230, 232, 234, 236, 238, 240, 242, 244, and 246) (fig. 1 shows the outsole (124) secured to the bottom surface of the midsole (122), fig. 2 shows the outsole having separated outsole segments (230, 232, 234, 236, 238, 240, 242, 244, and 246), all of which are secured to the midsole as shown in fig. 1). VanHook further teaches wherein the outsole segments differ in hardness (paragraph [0043], “As the second region 212 is located in the midfoot area, the second region may be softer, have a greater coefficient of friction, and/or a lesser durometer than first region 210 and/or third region 214,” wherein the separated outsole segments are located in the first, second, and third regions as shown in fig. 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al. to include the teachings of VanHook such that the outsole segments differ in hardness so as to provide effective traction to a wearer (paragraph [0043], “Providing a midfoot area of a footwear item that is capable of gripping the surface of the ground may increase the traction provided to a wearer. As the second region 212 is located in the midfoot area, the second region may be softer, have a greater coefficient of friction, and/or a lesser durometer than first region 210 and/or third region 214.”)
Regarding Claim 15, Kim et al. teaches all of the limitations of the sole structure of Claim 13, as discussed in the rejections above. 
Kim et al. does not teach wherein a first outsole segment is located closer to a heel end of the sole structure than a second outsole segment, and the first outsole segment has a greater hardness than a hardness of the second outsole segment.
Attention is drawn to VanHook, which teaches an analogous article of footwear. VanHook teaches a sole structure (120) for an article of footwear (100), the sole structure comprising: a midsole (122) and an outsole (124) including a plurality of separated outsole segments secured along a lower surface of the midsole (230, 232, 234, 236, 238, 240, 242, 244, and 246) (fig. 1 shows the outsole (124) secured to the bottom surface of the midsole (122), fig. 2 shows the outsole having separated outsole segments (230, 232, 234, 236, 238, 240, 242, 244, and 246), all of which are secured to the midsole as shown in fig. 1). VanHook further teaches wherein a first outsole segment (246) is located closer to a heel end of the sole structure than a second outsole segment (236) (fig. 2 shows the first outsole segment (246) being closer to a heel region than a second outsole segment (236)), and the first outsole segment has a greater hardness than a hardness of the second outsole segment (paragraph [0064] discloses “traction structure 246 may be located in third region 214,” paragraph [0044] discloses “second region 212 may have traction structures 236,” and paragraph [0043] discloses “the second region 212 is located in the midfoot area, the second region may be softer, have a greater coefficient of friction, and/or a lesser durometer than first region 210 and/or third region 214”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al. to include the teachings of VanHook such that a first outsole segment is located closer to a heel end of the sole structure than a second outsole segment, and the first outsole segment has a greater hardness than a hardness of the second outsole segment so as to provide effective traction to a wearer (paragraph [0043], “Providing a midfoot area of a footwear item that is capable of gripping the surface of the ground may increase the traction provided to a wearer. As the second region 212 is located in the midfoot area, the second region may be softer, have a greater coefficient of friction, and/or a lesser durometer than first region 210 and/or third region 214.”)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Norton (US 11039656) teaches an article of footwear with a support plate slidably engaged with a rail structure so as to slide over an island extending upwards from a recess.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732